Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s request for continued examination which was filed on 12/20/2021 and has been entered. Claims 1, 3, 5, 8, 9, 14, and 18 have been amended. Claims 2, 6, 7, 15, and 16 have been cancelled. No claims have been added. Claims 1, 3-5, 8-14, and 17-20 are pending in this application, with claims 1, 5 and 14 being independent.
	
	Response to Arguments
Claims 1, 5 and 14 are amended to incorporate limitations from cancelled claims 2, 7 and 16 respectively. Claims 2, 3, 7, 8, 16 and 19 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Independent claim 1 currently recites contingent limitations. This scenario sets up a Schulhauser claim interpretation with two different paths for the method of claim 1. See Ex parte Schulhauser, Appeal 2013-007847(PTAB April 28, 2016) See MPEP 2111.04, subsection II.  
	Currently, claim 1 recites either “upon a condition that the VoLTE calling mode is activated” or “upon a condition that the VoLTE calling mode is not activated”. Examiner’s broadest reasonable interpretation is of the method following the path, upon a condition that the VoLTE calling mode is not activated utilizing the calling terminal to send another calling request corresponding to another communication mode to the called terminal, which is disclosed by Jin et al. in Fig. 5, the electronic device 100 determines whether it is able to establish a profile call and if it cannot, makes a normal call at 
Accordingly, the rejections of claims 1, 3 and 4 are maintained for at least the reasons set forth above as being anticipated by Jin et al. Applicant may amend the method claim such that a contingency is present but does not cause the claim to diverge into two methods or paths or such that both paths of the method claim recited patentable subject matter.
	Claims 5, 8-14 and 17-20 are allowed.

Claim Rejections - 35 USC § 102
Claims 1, 3, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0045335 (“Jin et al.”)

Regarding claim 1, Jin et al. discloses a voice communication method based on voice over long term evolution (VoLTE) ([0051] telephone call using a voice over long term evolution (VOLTE) network), comprising: 
	utilizing a calling terminal (fig. 1, [0048] a device of a calling party may be called the electronic device 100) to determine whether to activate a VoLTE calling mode ([0080] when it is determined that it is not able to establish the profile call in operation 505, that is, when the user terminal 200 does not support a voice call using a packet switched network such as VoLTE although it supports the voice call, in operation 515, the electronic device 100 may transmit a normal call using a conventional scheme e.g., circuit switched fallback (CSFB) or the like); 


Regarding claim 3, Jin et al. discloses the voice communication method of claim 1, wherein the information comprises a name (Table 5 representing a SIP INVITE message which includes header “To: Bob).

Regarding claim 4, Jin et al. discloses the voice communication method of claim 1, wherein the INVITE packet further comprises a header, comprising a network address information of the called terminal (Table 5 representing a SIP INVITE message which includes header “To: Bob sip:Rcsuser2@operatorB.net” which corresponds to network address information of called party at electronic device 200).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JIRAPON INTAVONG/Examiner, Art Unit 2652